MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                    Dec 30 2019, 10:39 am
court except for the purpose of establishing                                       CLERK
the defense of res judicata, collateral                                       Indiana Supreme Court
                                                                                 Court of Appeals
estoppel, or the law of the case.                                                  and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Tyler G. Banks
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Chad K. Green,                                           December 30, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-892
        v.                                               Appeal from the Jefferson Circuit
                                                         Court
State of Indiana,                                        The Honorable Jeffrey L. Sharp,
Appellee-Plaintiff.                                      Special Judge
                                                         Trial Court Cause Nos.
                                                         39C01-1806-F6-649
                                                         39C01-1608-F5-754



Darden, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019                 Page 1 of 19
                                            Statement of the Case
[1]   Appellant Chad Green appeals the sentence he received for his conviction of
                                                  1
      residential entry, a Level 6 felony, and operating a vehicle while intoxicated, a
                                       2
      Class A misdemeanor. In addition, Green appeals the trial court’s imposition

      of his entire previously suspended sentence following his admission to violating

      the terms of his probation. We affirm.


                                                      Issues
[2]   Green presents two issues for our review, which we restate as:


                 I. Whether Green’s sentence for residential entry and operating a
                 motor vehicle while intoxicated is inappropriate.


                 II. Whether the trial court abused its discretion by ordering him
                 to serve his entire previously suspended sentence in Cause No.
                 39C01-1608-F5-754.


                                   Facts and Procedural History
[3]   On the night of August 19 and into the early morning hours of August 20, 2016,

      Green and his girlfriend, Kimberleigh Edwards, had been drinking at an

      establishment in Madison, Indiana. Green became extremely intoxicated.

      After Green and Edwards left the establishment and entered a vehicle, they




      1
          Ind. Code § 35-43-2-1.5 (2014).
      2
          Ind. Code § 9-30-5-2(b) (2001).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 2 of 19
      began arguing. At one point, a police officer pulled next to their car and asked

      if everything was alright. Edwards told the officer everything was okay because

      she feared Green would hurt her otherwise. Once the officer left, the pair drove

      on to a location where they both exited the vehicle. Edwards attempted to

      leave the area, but Green grabbed her by the back of her neck and squeezed,

      causing Edwards pain, discomfort, and soreness. While squeezing the back of

      Edwards’ neck, Green directed her back toward their car. When they were near

      the car, Green placed one hand on Edwards’ chest and one hand on her back

      and squeezed, causing abrasions to her chest and back. Edwards was able to

      pull away from Green and run down the street, where she was met by Officer

      Decker.


[4]   Officer Decker observed Edwards bent over with her hands on her knees, and

      he could hear her screaming and crying. Officer Decker put Edwards in his

      patrol car for her safety, and they drove toward an alley where she indicated

      Green had gone. As they approached the alley, they saw Green walking, and

      Edwards told Officer Decker she wanted to press charges against Green for his

      assault upon her. Officer Decker called for additional officers for back-up

      purposes and activated his emergency lights to signal Green to stop, but Green

      continued walking. Officer Decker then exited his patrol car and verbally

      ordered Green to stop, but Green merely turned around and commenced

      walking backward. Green became agitated when Officer Decker informed him

      of the reason for the stop. Officer Decker then caught up to Green and ordered

      him to place his hands behind his back, but Green tensed his arms and refused


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 3 of 19
      to follow the officer’s orders. Officer Decker was eventually able to place

      Green in restraints. Once Green was secure, he was given his Miranda rights,

      and initially he agreed to speak with Officer Decker. However, Green became

      confrontational and verbally abusive and then refused to speak.


[5]   Edwards was removed from the police car, and officers attempted to place

      Green in the car. Green refused several requests to get into the police vehicle,

      verbally assailing the officers and spitting on Officer Decker. Officers were able

      to get Green into the police vehicle, after which he kicked Officer Decker,

      striking the officer’s hands, right wrist, and right forearm and causing pain,

      discomfort, and soreness. Green continued to verbally and physically assault

      Officer Decker as the officer fastened the seat belt around him.


[6]   Green was transported to the jail and placed in a cell, where he began kicking

      the door. Due to this behavior, the jail staff requested Officer Decker’s

      assistance with placing Green in a restraint chair. The officers told Green

      several times to stop resisting and to lie down, but Green refused and assumed a

      fighting stance with raised fists. After repeatedly refusing the officers’ orders to

      lie down, Green was tased. The officers were then able to place Green in the

      restraint chair.


[7]   Based upon this incident, the State charged Green on August 22, 2016 in cause

      number 39C01-1608-F5-754 (“F5-754”) with criminal confinement, a Level 5




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 4 of 19
                  3                                    4
      felony; intimidation, a Level 6 felony; battery resulting in moderate bodily
                                              5
      injury, a Level 6 felony; battery against a public safety official, a Level 6
                  6                                                               7
      felony; resisting law enforcement, a Class A misdemeanor; domestic battery, a
                                          8                                                9
      Class A misdemeanor; and public intoxication, a Class B misdemeanor. At

      Green’s initial hearing on the same day, the court set his bond at $10,000 cash

      only, and, as a condition of his bond, the court entered a no contact order

      against him on behalf of Edwards.


[8]   Shortly thereafter, on September 7, 2016, the State filed a petition for

      revocation of bond, revocation of inmate phone access, and revocation of

      inmate outgoing mail privilege. In its petition, the State alleged that Green had

      violated the no contact order, thereby violating the conditions of his bond, by

      calling Edwards from jail after the no contact order was entered. Specifically,

      the State asserted that just after the no contact order was entered at his initial

      hearing on August 22, Green returned to the jail and called Edwards. In that

      conversation, he discussed his case with her, acknowledged the existence of the

      no contact order, and instructed her to tell the prosecutor that she was not



      3
          Ind. Code § 35-42-3-3 (2014).
      4
          Ind. Code § 35-45-2-1 (2014).
      5
          Ind. Code § 35-42-2-1 (2016).
      6
          Id.
      7
          Ind. Code § 35-44.1-3-1 (2016).
      8
          Ind. Code § 35-42-2-1.3 (2016).
      9
          Ind. Code § 7.1-5-1-3 (2012).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 5 of 19
      “trying to have [Green] prosecuted.” Appellant’s App. Vol. 2, p. 47. The State

      asserted that, as of September 6, Green had made twenty-four phone calls from

      the jail to Edwards and had spoken to Edwards during at least thirteen of those

      calls. Subsequently, Green filed an application for release on own recognizance

      or reduction of bail. In November 2016, following a hearing on both motions,

      the trial court released Green on his own recognizance on the condition that he

      be transported directly to the Salvation Army Adult Rehabilitation Center in

      Fort Wayne. The trial court ordered Green to immediately report back to the

      county jail upon discharge from the center, absconding from the center, or

      successful completion of the program in order for a hearing to be held as to

      whether he would remain free on his own recognizance.


[9]   In April 2017, Green petitioned the trial court to modify his release conditions.

      He was scheduled to graduate from the Adult Rehabilitation Center program in

      May 2017 and had been accepted into the Jefferson House Transitional

      Housing for Men. In light of these circumstances, he requested to be released to

      the Jefferson House rather than returning to the county jail to await a hearing as

      the trial court had previously ordered. In granting Green’s request to modify

      his release conditions, the trial court conditioned his release on his compliance

      with the rules and regulations of the Jefferson House. Following a pre-trial

      conference in July 2017, the trial court ordered that, because Green was no

      longer required to reside at the Jefferson House, he would be placed on

      electronic monitoring and supervised by community corrections as a condition

      of his pre-trial release.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 6 of 19
[10]   On August 3, 2017, the State filed a second petition for revocation of bond,

       alleging that Green had again violated the no contact order by marrying

       Edwards on July 7, 2017. Additionally, on August 10, 2017, the county pretrial

       services department filed a notice of violation of pretrial release conditions,

       asserting that Green had violated the conditions of his pretrial release by failing

       to refrain from illegal activity; Green had been charged with invasion of privacy

       on August 8.


[11]   No hearing was held on these motions, however, because, on September 7,

       2017, Green and the State entered into a plea agreement with regard to the

       charges in F5-754. Pursuant to the terms of the agreement, Green would plead

       guilty to Level 5 felony criminal confinement and Class A misdemeanor

       domestic battery. He was to be sentenced to 1,825 days with 1,742 days

       suspended to probation on the felony and to zero days in jail on the

       misdemeanor. The agreement provided that, as a condition of his probation,

       Green would serve the suspended portion of his sentence under the supervision

       of community corrections. Further conditions included Green participating in a

       batterer’s intervention program and being evaluated for alcohol and substance

       abuse and complying with any treatment recommendations. The court also

       vacated the no contact order. For its part, the State agreed to dismiss all

       remaining counts in F5-754 and all counts in another case. On November 17,

       2017, Green was sentenced according to the plea agreement.


[12]   On June 16, 2018, police were dispatched to the apartment of Anitra Beach.

       She told the officers that Green had opened the door to her apartment and

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 7 of 19
       walked in uninvited. When he entered the apartment, he was yelling and

       appeared to be looking for someone. He overturned some furniture and walked

       out. Beach told the officers that Green was behaving like he was drunk and

       that he smelled of alcohol.


[13]   As the officers were leaving Beach’s apartment, they received a dispatch of a

       traffic accident. It was discovered that the driver of the vehicle involved in the

       accident was Green and that he had driven into a brick mailbox and had a cut

       on the back of his head and two cuts on his forehead. He was slow to respond

       to the officers’ questions, emitted an odor of alcoholic beverages, had glazed,

       watery and bloodshot eyes, had slow and slurred speech, had difficulty

       maintaining his balance while walking, and refused medical treatment. The

       officers conducted two field sobriety tests, both of which Green failed. The

       officers then took Green to the jail for a certified breath test, but he provided

       insufficient breath samples. Thereafter, Green agreed to a blood draw, but,

       once he arrived at the hospital, he refused to give his consent and stated he

       wanted to speak with a lawyer. Based upon these incidents, Green was charged

       on June 29, 2018 in cause number 39C01-1806-F6-649 (“F6-649”) with

       residential entry, a Level 6 felony; operating a vehicle while intoxicated, a Class

       A misdemeanor; and operating a vehicle while intoxicated, a Class C
                             10
       misdemeanor.




       10
            Ind. Code § 9-30-5-2(a).


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 8 of 19
[14]   On August 6, 2018, in F5-754, the State filed a petition for a fifteen day no bond

       detention of Green, followed on August 10 by a petition to revoke Green’s

       community corrections placement. The petition to revoke alleged that Green

       had violated his probation conditions requiring him to obey the law,

       immediately report any contact with law enforcement, report to community

       corrections for office appointments, and pay community corrections fees. The

       State asserted that Green had been arrested and charged with operating a

       vehicle while intoxicated and residential entry in F6-649, that he had failed to

       report these new charges, that he had failed to report for his community

       corrections appointment on July 5, and that he had failed to pay fees in the

       amount of $2,010.


[15]   On January 29, 2019, Green pleaded guilty, pursuant to a plea agreement, to

       Level 6 felony residential entry and Class A misdemeanor operating while

       intoxicated in F6-649, and the State agreed to dismiss the charge of Class C

       misdemeanor operating while intoxicated. Green also admitted to violating his

       probation in F5-754. The parties left sentencing to the discretion of the court.


[16]   On March 21, 2019, the court sentenced Green to 365 days on the felony

       concurrent with 365 days on the misdemeanor in F6-649. For his probation

       violation in F5-754, the court terminated his probation and sentenced him to

       serve his entire previously suspended sentence of 1,742 days. The court further

       ordered that Green serve his sentences in the two causes consecutively. It is

       from these sentences that Green now appeals.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 9 of 19
                                    Discussion and Decision
                                     I. Inappropriate Sentence
[17]   Green first contends that his aggregate sentence of 365 days for his conviction

       of both felony residential entry and misdemeanor operating while intoxicated in

       F6-649 is inappropriate in light of the nature of the offenses and his character.


[18]   Although a trial court may have acted within its lawful discretion in imposing a

       sentence, article 7, sections 4 and 6 of the Indiana Constitution authorize

       independent appellate review and revision of sentences through Indiana

       Appellate Rule 7(B), which provides that we may revise a sentence authorized

       by statute if, after due consideration of the trial court’s decision, we determine

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender. Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App.

       2014). However, “we must and should exercise deference to a trial court’s

       sentencing decision, both because Rule 7(B) requires us to give ‘due

       consideration’ to that decision and because we understand and recognize the

       unique perspective a trial court brings to its sentencing decisions.” Stewart v.

       State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007). Such deference to the trial

       court’s judgment should prevail unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character). Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015). Thus, the question under Appellate

       Rule 7(B) is not whether another sentence is more appropriate; rather, the
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 10 of 19
       question is whether the sentence imposed is inappropriate. King v. State, 894

       N.E.2d 265, 268 (Ind. Ct. App. 2008). The defendant bears the burden of

       persuading the appellate court that his or her sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[19]   A plea agreement that does not provide for an open plea but nevertheless

       affords the trial court some discretion in sentencing is subject to review under

       Rule 7(B). Rivera v. State, 851 N.E.2d 299, 301-02 (Ind. 2006). Such is the case

       here, where Green’s sentence was left to the trial court’s discretion.


[20]   To assess whether a sentence is inappropriate, we look first to the statutory

       range established for the class of the offenses. Here, Green was convicted of a

       Level 6 felony, for which the advisory sentence is one year, with a minimum

       sentence of six months and a maximum sentence of two and one-half years, and

       a Class A misdemeanor, for which the sentence may not exceed one year. Ind.

       Code §§ 35-50-2-7 (2016), 35-50-3-2 (1977). The court sentenced Green to the

       advisory sentence of one year on the felony conviction concurrent with one

       year on the misdemeanor.


[21]   Next, we look to the nature of the offenses. Green, drunk and uninvited,

       entered the apartment of Beach, whom he apparently did not know. He was

       yelling, and he overturned some of Beach’s furniture before leaving her

       apartment. He then got into his car and drove into a brick mailbox, causing

       property damage and injuring himself.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 11 of 19
[22]   With regard to the character of the offender, we observe, as did the trial court,

       that Green’s criminal history is significant. Even a minor criminal history is a

       poor reflection of a defendant’s character. Moss v. State, 13 N.E.3d 440, 448

       (Ind. Ct. App. 2014), trans. denied. Yet, Green’s criminal history is far from

       being considered minor; indeed, the court characterized it as “extensive” and

       consisting of “an unbroken chain of criminal convictions going back three states

       to 1990.” Tr. Vol. 3, p. 47. Green’s documented criminal history spans more

       than twenty-five years, commencing in New Jersey with possession of cocaine

       in 1990 and assault and a weapons offense in 1991. From 1995 to 2014 in

       Delaware he committed two offenses of robbery, four offenses of resisting,

       reckless/intentional/serious assault, two offenses of loitering for drug related

       activity, possession of a deadly weapon, burglary of a dwelling, receiving stolen

       property, and possession of drug paraphernalia. Thereafter, Green was

       convicted of public intoxication and driving while suspended in 2016 in

       Indiana, followed by his convictions in 2017 of Level 5 felony criminal

       confinement and Class A misdemeanor domestic battery in F5-754. Moreover,

       in addition to his violation of the protective order involving Edwards in F5-754,

       Green had previously violated a protective order in Delaware.


[23]   Indiana Code section 35-38-1-7.1(a)(6) (2015) provides that, in determining a

       defendant’s sentence, the court may consider the fact that the defendant

       recently violated conditions of probation as an aggravating circumstance.

       Green committed the offenses in F6-649 while on probation in F5-754, and the

       trial court found that to be a significant aggravating factor. Further, such is a


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 12 of 19
       significant indicator of poor character. See Rich v. State, 890 N.E.2d 44, 54 (Ind.

       Ct. App. 2008) (determining that defendant’s commission of offenses while on

       probation is “substantial consideration” in assessment of his character), trans.

       denied. Additionally, Green’s criminal history reflects that he has committed

       violations during previous probationary periods.


[24]   Green claims that, at the time of sentencing, he had been reformed such that his

       character did not warrant a one-year sentence. In support of this argument, he

       points to his medical issue; his maintenance of a substance-free and crime-free

       life in the months leading up to his sentencing; his continued employment; and

       his scheduling of future counseling appointments.


[25]   In sentencing Green, the trial court responded as follows to his assertion that he

       was reformed: “So for Mr. Green to testify here today that he’s a changed man,

       the Court disagrees.” Tr. Vol. 3, p. 46. The trial court then discussed the

       factors it found to be mitigating. As requested by Green, the trial court found

       his medical condition to be a mitigator. It seems Green believes this mitigator

       should prevent him from serving his suspended sentence, but Green has

       presented nothing to show that he could not receive treatment for his health

       condition while he is incarcerated. Cf. Henderson v. State, 848 N.E.2d 341, 344-

       45 (Ind. Ct. App. 2006) (finding no error in trial court’s refusal to consider

       defendant’s poor health as mitigator because she failed to present evidence that

       her multiple health conditions would be untreatable during incarceration).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 13 of 19
[26]   In addition, the trial court took into account that Green had not had any other

       violations while he was released and awaiting sentencing. The trial court

       noted, however, that this finding was tempered by the fact that he was not being

       monitored or tested during this time so there was no way to verify the validity

       of his claim. And, as requested by Green at sentencing, the trial court also

       found his employment history to be a mitigating factor.


[27]   The trial court further considered Green’s history of substance abuse as a

       mitigating factor but noted that this factor is diminished by the fact that he has

       committed violent crimes against people in the past while under the influence of

       these substances. The trial court also noted that, although Green testified at

       sentencing about having scheduled some type of counseling appointment in the

       future, he offered no “proof of his attendance at AA meetings or counseling.”

       Appellant’s App. Vol. 3, p. 60. In addition, we note that just a year prior to this

       incident, the trial court had allowed Green to be released on his own

       recognizance in order to enter a rehabilitation center. In May 2017, Green

       graduated from that program and was accepted into a transitional housing unit,

       which the trial court again allowed in lieu of his return to jail. Despite

       successfully completing treatment after receiving special accommodation from

       the trial court to do so, Green squandered the progress he had made by drinking

       excessively and committing these new offenses in F6-649. Although Green

       claims that much of his criminal behavior is due to his substance abuse

       problem, this does not necessarily weigh in favor of a more lenient sentence,

       especially after having received treatment. See Hape v. State, 903 N.E.2d 977,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 14 of 19
       1002 (Ind. Ct. App. 2009) (trial court did not err in failing to consider

       defendant’s substance abuse as mitigating factor), trans. denied; Bennett v. State,

       787 N.E.2d 938, 948 (Ind. Ct. App. 2003) (holding that defendant’s alcoholism

       could properly have been considered aggravating circumstance), trans. denied;

       Iddings v. State, 772 N.E.2d 1006, 1018 (Ind. Ct. App. 2002) (“a history of

       substance abuse is sometimes found by trial courts to be an aggravator, not a

       mitigator”), trans. denied. In spite of this precedent, the trial court gave

       mitigating consideration to Green’s substance abuse issues.


[28]   Although not discussed in Green’s brief to this Court, the trial court also found

       Green’s guilty plea to be a mitigating circumstance.


[29]   The finding of mitigating circumstances is not mandatory but is within the

       discretion of the trial court. Page v. State, 878 N.E.2d 404, 408 (Ind. Ct. App.

       2007), trans. denied. Further, the court is not obligated to give the same weight

       to a proffered mitigating factor as does the defendant. Id. Green presents this

       Court with the same mitigating factors he argued to the trial court. The trial

       court found these factors to be mitigating, and Green presents no additional

       information to this Court to support a different result than that reached by the

       trial court.


[30]   Having considered these mitigating circumstances as well as the significant

       aggravating circumstances of Green’s extensive criminal history and his

       commission of new offenses while on probation, the trial court nevertheless

       sentenced Green to the lenient, advisory sentence of one year. Green has not


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 15 of 19
       met his burden of presenting compelling evidence portraying in a positive light

       the nature of the offenses and his character in order to overcome the trial court’s

       sentencing decision.


                                     II. Sentencing Discretion
[31]   Next, Green asserts that the trial court abused its discretion when, upon

       revoking his probation in F5-754, it ordered him to serve the entirety of his

       suspended sentence of 1,742 days.


[32]   A defendant is not entitled to serve a sentence on probation; rather, such

       placement is a matter of grace and a conditional liberty that is a favor, not a

       right. Davis v. State, 743 N.E.2d 793, 794 (Ind. Ct. App. 2001), trans denied.

       Further, probation is a criminal sanction for which a convicted defendant

       specifically agrees to accept conditions upon his behavior in lieu of

       imprisonment. Bratcher v. State, 999 N.E.2d 864, 873 (Ind. Ct. App. 2013),

       trans. denied. These restrictions are designed to ensure that probation serves as a

       period of genuine rehabilitation and that the public is not harmed by a

       probationer living within the community. Jones v. State, 838 N.E.2d 1146, 1148

       (Ind. Ct. App. 2005).


[33]   Indiana Code section 35-38-2-3(h) (2015) provides that if the court finds a

       violation of a condition of probation, it may: (1) continue the person on

       probation, with or without modifying the conditions; (2) extend the person’s

       probationary period for not more than one year; and/or (3) order execution of all

       or part of the sentence that was suspended at the time of initial sentencing. (Emphasis

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 16 of 19
       added). A trial court’s sentencing decisions for probation violations are

       reviewed for an abuse of discretion. Wilkerson v. State, 918 N.E.2d 458, 464

       (Ind. Ct. App. 2009). An abuse of discretion occurs when the decision is clearly

       against the logic and effect of the facts and circumstances. Prewitt v. State, 878

       N.E.2d 184, 188 (Ind. 2007).


[34]   In support of his argument for leniency, Green relies on several cases where this

       Court determined the trial court had abused its discretion by ordering a

       defendant to serve his entire suspended sentence. First, Green cites Puckett v.

       State, 956 N.E.2d 1182 (Ind. Ct. App. 2011), in which the Court determined the

       trial court abused its discretion by considering multiple improper factors before

       imposing Puckett’s entire previously suspended sentence for his probation

       violation. Here, however, Green makes no claim that the trial court considered

       improper factors when it sentenced him for his probation violation; therefore,

       the reasoning in Puckett is inapplicable in this case.


[35]   In Johnson v. State, 62 N.E.3d 1224 (Ind. Ct. App. 2016), this Court reversed the

       trial court’s order revoking Johnson’s community corrections placement and

       ordering him to serve the remainder of his executed sentence in prison because,

       among other things, his violation was a minor, technical one. Although Green

       attempts to rely on Johnson, he concedes that his commission of the new

       offenses in F6-649 is not a mere technical violation. See Appellant’s Br. p. 15.

       And we would add that it is also not a minor violation. Thus, Johnson is

       inapplicable here as well.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 17 of 19
[36]   Finally, Green suggests he should not have been ordered to serve his entire

       suspended sentence because, prior to June 16, 2018, he had not previously

       violated his probation; he admitted to the violation and took responsibility for

       his actions; he had an ongoing health issue; and, at the time he committed the

       offenses, he was experiencing a relapse in his battle with alcohol abuse because

       he was upset over the end of his marriage to Edwards.


[37]   In deciding to order Green to serve the balance of his previously suspended

       sentence, the trial court considered all of this information and set forth the

       aggravating and mitigating circumstances as discussed in Issue I., above. On

       appeal, Green merely restates the factors he proffered to the trial court. He

       makes no showing of any error by the trial court, and we find none. As his

       twenty-five-year criminal history demonstrates, he has repeatedly demonstrated

       his unwillingness to comply with the conditions of his probation and to

       conform his behavior to lead a law-abiding life. Moreover, he squandered the

       opportunity to remain alcohol free after the trial court afforded him an

       opportunity for treatment and rehabilitation in F5-754. Green’s history

       provides nothing to suggest that he will comply with probation conditions in the

       future. Thus, we cannot say the trial court’s decision to order Green to serve

       his entire previously suspended sentence is clearly against the logic and effect of

       the facts and circumstances of this case.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 18 of 19
                                                Conclusion
[38]   Considering both the nature of the offenses and the character of the offender

       and giving due consideration to the trial court’s sentencing decision, we are

       unable to conclude that Green’s one-year sentence in F6-649 is inappropriate.

       Furthermore, we conclude the trial court properly exercised its discretion in

       ordering Green to serve the entirety of his previously suspended sentence upon

       revocation of his probation in F5-754.


[39]   Affirmed.


       Riley, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-892 | December 30, 2019   Page 19 of 19